                         1   F. Christopher Austin, Esq.
                             Nevada Bar No. 6559
                         2   caustin@weidemiller.com
                             WEIDE & MILLER, LTD.
                         3   10655 Park Run Drive, Suite 100
                             Las Vegas, NV 89144
                         4   Tel: (702) 382-4804
                             Fax: (702) 382-4805
                         5

                         6   DANIEL LUSTIG, ESQ. (pro hac vice forthcoming)
                             Florida Bar No. 059225
                         7   daniel@pikelustig.com
                             DOMINIQUE J. TORSIELLO, ESQ. (pro hac vice forthcoming)
                         8
                             Florida Bar No. 0125143
                         9   dt@pikelustig.com
                             PIKE & LUSTIG, LLP
                        10   1209 North Olive Avenue
                             West Palm Beach, Florida 33401
                        11   Tel: (561) 855-7585
                             Fax: (561) 855-7710
                        12
                             Attorneys for Defendants, DR. RICHARD GAINES and
                        13   LIFEGAINES MEDICAL AND ANESTHETICS, LLC
                        14                                 UNITED STATES DISTRICT COURT
                        15                                     DISTRICT OF NEVADA
                        16
                               CENEGENICS, LLC,
                        17
                                                                           Case No.: 2:19-cv-01797
                        18                    Plaintiff,

                        19     v.                                             STIPULATION AND ORDER FOR
                                                                              EXTENSION OF TIME TO ANSWER
                        20     DR. RICHARD GAINES, THE ANTI-                  OR OTHERWISE RESPOND TO THE
                        21     AGING GROUP, LLC, a Florida limited            COMPLAINT
                               liability company, SEXUAL MD
                        22     SOLUTIONS, LLC, a Florida limited              (First Request)
                               liability company dba GAINSWAVE,
                        23     LIFEGAINES MEDICAL AND
                               AESTHETICS, LLC, a Florida limited
                        24     liability company, AND HORMONE
                        25     CLINICS,

                        26                    Defendants.

                        27
                                     Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule 1A 6-1, Plaintiff
                        28
                             Cenegenics, LLC and Defendants Dr. Richard Gaines (“Gaines”) and LifeGaines Medical and
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
      SUITE 100
     LAS VEGAS,              fca-w-1006                                   1
   NEVADA 89144
   (702) 382-4804
                         1   Aesthetics, LLC (“LifeGaines”) (collectively, the “Defendants”), by and through their respective

                         2   counsel of record, Brownstein Hyatt Farber Schreck, LLP, on behalf of Plaintiff, and Weide &

                         3   Miller, Ltd., appearing on behalf of Defendants, hereby agree and stipulate for an extension of

                         4   time for the Defendants to file and serve their answer or other responses to the Complaint from

                         5   the current deadline of November 7, 2019, up to and including November 18, 2019. This is the

                         6   first request by the parties for such an extension.

                         7           Good cause for this request exists to provide the parties with time to continue in good faith

                         8   settlement discussions. On October 15, 2019, Plaintiff filed its Complaint against Defendants

                         9   alleging: i) Federal Trademark Infringement; ii) Trademark Infringement pursuant to Nevada

                        10   Common Law; iii) Federal Unfair Competition; iv) Deceptive Trade Practice Under NRS Chapter

                        11   598; v) Defamation/Defamation Per Se; and, vi) Business Disparagement.

                        12           Thereafter, on October 17, Defendants were served with a copy of the Complaint; thus, a

                        13   response to the Complaint is due on or before November 7, 2019.

                        14           Undersigned counsel was recently retained to represent Defendants as local counsel as Pro

                        15   Hac Vice applications of Daniel Lustig, Esq. and Dominique Torsiello, Esq. are pending before

                        16   this Court.

                        17           Counsel for Defendants are in need of additional time to fully investigate the allegations

                        18   made against Defendants and respond to the Complaint alleging six (6) separate causes of action.

                        19   Federal Rules of Civil Procedure 6(b) provides in pertinent part that “[w]hen an act may or must

                        20   be done within a specified time, the court may, for good cause, extend the time: (A) … if request

                        21   is made, before the time or its extension expires ….” Fed. R. Civ. P. 6(b).

                        22           Indeed, “[u]nder Federal Rule of Civil Procedure 6(b), the court may, for good cause,

                        23   extend a deadline if a request is made “before the original time or its extension expires …. The

                        24   Ninth Circuit has equated good cause with the exercise of due diligence.” Maxson v. H&R Block,

                        25   Inc., Case No.: 2:16-cv-00152-APG-CWH, 2017 WL 1078633, at *2 (D. Nev. Mar. 21, 2017)

                        26   (citations omitted).

                        27           Since being retained, counsel has been acting diligent in preparing the appropriate Pro Hac

                        28   Vice applications, as well as beginning to investigate the allegations made against Defendants.
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
      SUITE 100
     LAS VEGAS,              fca-w-1006                                        2
   NEVADA 89144
   (702) 382-4804
                         1   However, additional time is needed to properly investigate such allegations and draft an

                         2   appropriate response to the Complaint.

                         3           For the foregoing reasons, the parties hereby stipulate to extend the deadline for the

                         4   Defendants to answer or otherwise respond to the Complaint from November 7, 2019, to

                         5   November 18, 2019.

                         6           DATED: November 7, 2019.

                         7           IT IS SO AGREED AND STIPULATED:

                         8    BROWNSTEIN HYATT FARBER SCHRECK, WEIDE & MILLER, LTD.
                              LLP
                         9                                           By: /s/ F. Christopher Austin
                              By: /s/ Michael D. Rounds__            F. Christopher Austin, Esq.
                        10    Michael D. Rounds, Esq.                Nevada Bar No. 6559
                              Nevada Bar No. 4734                    caustin@weidemiller.com
                        11    mrounds@bhfs.com                       10655 Park Run Drive, Suite 100
                              Maximilien D. Fetaz, Esq.              Las Vegas, NV 89144
                        12    Nevada Bar No. 12737                   (702) 382-4804
                              mfetaz@bhfs.com
                        13    100 North City Parkway, Suite 1600     Daniel Lustig, Esq. (pro hac vice forthcoming)
                              Las Vegas, NV 89106-4614               daniel@pikelustig.com
                        14    (702) 382-2101                         Dominique J. Torsiello, Esq. (pro hac vice
                                                                     forthcoming)
                        15    Matthew D. Murphey, Esq. (pro hac vice
                                                                     dt@pikelustig.com
                              forthcoming)
                        16                                           PIKE & LUSTIG, LLP
                              mdmurphey@bwslaw.com
                                                                     1209 North Olive Avenue
                              BURKE, WILLIAMS & SORENSEN, LLP
                        17                                           West Palm Beach, Florida 33401
                              1851 East First Street, Suite 1550
                                                                     (561) 855-7585
                        18    Santa Ana, CA 92705-4067
                              (949) 863-3363                         Attorneys for Defendants, DR. RICHARD
                        19                                                     GAINES and LIFEGAINES MEDICAL AND
                              Attorneys for Plaintiff                          ANESTHETICS, LLC
                        20

                        21

                        22

                        23                                               IT IS SO ORDERED:
                        24

                        25                                               UNITED STATES MAGISTRATE JUDGE
                        26                                                       11-15-2019
                                                                         DATED:
                        27

                        28
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
      SUITE 100
     LAS VEGAS,              fca-w-1006                                    3
   NEVADA 89144
   (702) 382-4804
